United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1338
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant timely appealed the March 5, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
January 23, 2008.
FACTUAL HISTORY
Appellant, a 60-year-old tax examining technician, fell in a parking lot while on her way
to work on the morning of January 23, 2008. She reportedly slipped on a patch of black ice as
she walked from her car to the building lobby. Appellant sustained a closed fracture of the left
proximal humerus. The employing establishment challenged appellant’s claim on the basis that
her injury occurred at 4:45 a.m., which was 1 hour and 15 minutes prior to the scheduled start of

her workday. According to the employing establishment, appellant arrived early due to
inclement weather. She later explained that, due to news broadcasts of weather and road
conditions, she left home early to arrive at campus on time. Appellant noted that her morning
commute was before dawn and she tried to be extremely cautious when road conditions were
hazardous. She stated that she parked her car upon arrival at campus and slipped on an ice patch
while crossing the parking lot.
By decision dated March 5, 2008, the Office denied appellant’s traumatic injury claim. It
found that appellant was not in the performance of duty when she fell at 4:45 a.m. on
January 23, 2008.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained “while in the
performance of his duty.”1 In order to be covered, an injury must occur at a time when the
employee may reasonably be said to be engaged in his master’s business, at a place when he may
reasonably be expected to be in connection with his employment and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.2 For an
employee with fixed hours and a fixed workplace, an injury that occurs on the employing
establishment premises when the employee is going to or from work, before or after working
hours or at lunch time, is compensable.3 However, that same employee with fixed hours and a
fixed workplace would generally not be covered when an injury occurs off the employing
establishment premises while traveling to or from work.4 The reason for the distinction is that
the latter injury is merely a consequence of the ordinary, nonemployment hazards of the journey
itself, which are shared by all travelers.5
The employing establishment premises may include all the property owned by the
employer.6 But even though an employer does not have ownership and control of the place
where an injury occurred, the locale may nevertheless be considered part of the premises.7 For
example, a parking lot used by employees may be considered a part of the employing
establishment premises when the employer contracted for the exclusive use of the facility or
where specific parking spaces were assigned by the employer.8 Other factors to be considered
include whether the employer monitored the parking facility to prevent unauthorized use,
1

5 U.S.C. § 8102(a) (2000).

2

Roma A. Mortenson-Kindschi, 57 ECAB 418, 423-24 (2006).

3

Id.; Denise A. Curry, 51 ECAB 158, 160 (1999); Narbik A. Karamian, 40 ECAB 617, 618-19 (1989).

4

Idalaine L. Hollins-Williamson, 55 ECAB 655, 658 (2004).

5

Id.

6

Denise A. Curry, supra note 3.

7

Id.

8

Roma A. Mortenson-Kindschi, supra note 2; Diane Bensmiller, 48 ECAB 675, 678 (1997).

2

whether the employer provided parking at no cost to the employee, whether the general public
had access to the parking facility and whether there was alternate parking available for the
employee.9 An employee’s mere use of an offsite parking lot, by itself, is not sufficient to
demonstrate that the parking lot is part of the employer’s premises.10
ANALYSIS
Assuming arguendo that the parking lot where appellant fell was part of the employing
establishment premises, her January 23, 2008 injury is nonetheless excluded from coverage
under the Act. Appellant was not in the performance of duty when she fell in the parking lot at
4:45 a.m. She had arrived at work more than an hour prior to her regularly scheduled start time
of 6:00 a.m. While coverage may be extended to on premise injuries that occur when an
employee is going to or from work, before or after working hours, the timing of the injury must
be within a reasonable interval before or after the shift and the employee must be engaged in
preparatory or incidental acts.11 Appellant’s arrival 1 hour and 15 minutes prior to her scheduled
tour of duty is not considered to be within a reasonable interval of her shift.12 Moreover, at the
time of her injury appellant was not engaged in any preparatory or incidental acts. The Board,
therefore, finds that appellant was not in the performance of duty when she fell on the morning
of January 23, 2008.
CONCLUSION
Appellant was not in the performance of duty at the time of her January 23, 2008 injury.

9

Diane Bensmiller, supra note 8.

10

Id.

11

Howard M. Faverman, 57 ECAB 151, 155 (2005) (an employee’s arrival 55 minutes prior to his tour of duty
was not considered to be within a reasonable interval).
12

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

